DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of the species of deoxycholic acid as the pH-sensitive compound; phosphatidylcholine having only an acyl group having 10 to 12 carbon atoms as the amphipathic substance; aluminum hydroxide as the aluminum-containing substance; and protein as the antigen in the reply filed on 01 August 2022 is acknowledged.  
Examiner has been extended to include species wherein the pH-sensitive compound is cholic acid, chenodeoxycholic acid, or ursodeoxycholic acid; the amphipathic substance is glycerol monooleate; and wherein the antigen is a peptide.

Claims 1-10 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, “A method for inducing cell-mediated immunity through cross-presentation using a vaccine composition comprising an adjuvant composition and an antigen.”  While the preamble of the claim recites a method, no active method or application steps are recited in the body of the claim; thus, it is not clear how the claim is “using” the vaccine composition comprising adjuvant composition and antigen.  Therefore, the metes and bounds of the claim are unclear.
Dependent claims 2-10 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.  Regarding claim 10, it is further noted that, while the claim recites administering the vaccine composition intracutaneously or subcutaneously, the claim does not recite an object of administration (i.e., to what, or whom, is the composition administered?), and thus the metes and bounds of claim 10 are also unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz-Mitoma et al. (“Diaz-Mitoma”, US 2011/0097418, cited by Applicant in IDS filed 08 October 2020).
Regarding claims 1-3 and 7, Diaz-Mitoma teaches immunogenic compositions useful for treating influenza (e.g., abstract; paragraph [0026]).  The compositions are capable of producing an immune response in a host animal against a non-host entity, such as an influenza virus; immune response includes cellular immunity (e.g., paragraphs [0025], [0026]).  Diaz-Mitoma teaches compositions and methods for treating influenza including a bilosome and adjuvants (e.g., abstract; paragraph [0009]), as well as antigen which is a peptide or protein (e.g., paragraphs [0032]; [0065]).  The bilosome comprises a non-ionic surfactant and a transport enhancer (e.g., paragraph [0120]).  The non-ionic surfactant is a non-ionic amphiphile such as a glycerol ester; such glycerol esters may comprise one or two higher aliphatic acyl groups, such as those containing at least ten carbon atoms in each acyl moiety; specifically named are glycerol monoesters such as glycerol monooleate (e.g., paragraph [0116]).  Suitable transport enhancers include bile acids such as cholic acid chenodeoxycholic acid, as well as derivatives including deoxycholic and ursodeoxycholic acid, and salts of each of these acids (e.g., paragraph [0120]).  Exemplary adjuvants include aluminum hydroxide, which is a material well known in the art (e.g., paragraph [0107]).
Diaz-Mitoma does not exemplify a combination of bile acid derivative, glycerol ester, and aluminum hydroxide sufficiently to anticipate the claims.  However, since Diaz-Mitoma fairly teaches and suggests each of these components in a composition for treating influenza, it would be within the purview of the skilled artisan to select each component in said composition, since the selection of each component amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
Regarding the language “cell-mediated immunity through cross-presentation” (claim 1), Diaz-Mitoma does not specifically teach immunity occurs through cross-presentation; however, since Diaz-Mitoma teaches administering the same components for the same purpose (i.e., as a vaccine composition), the same result of inducing cell-mediated immunity through cross-presentation would be expected to result, absent evidence to the contrary.
Regarding the amount of aluminum-containing substance (claims 4 and 9), Diaz-Mitoma teaches a typical amount of about 40 to about 700 µg of aluminum can be included per dose (e.g., paragraph [0107]).  This amount is within or overlaps Applicant’s claimed range; it would be within the purview of the skilled artisan to manipulate the amount of aluminum from within said ranges by routine experimentation, in order to optimize the adjuvant effect of the resultant composition.  Note that, while Diaz-Mitoma does not explicitly state the amount relative to the amount of surfactant (i.e., amphipathic substance), Diaz-Mitoma generally teaches relative amounts of surfactant in the dose (e.g., paragraph [0125]), and that compositions are administered in such amounts and for such a time as is necessary or sufficient to induce an immune response (e.g., paragraph [0132]).  Therefore, since Diaz-Mitoma teaches the general conditions of amounts of surfactant (i.e., amphipathic substance) within the dose, as well as specific amounts of aluminum-containing substance in the dose, it is not inventive to determine working or optimum amounts (expressed as amounts of aluminum-containing substance relative to amphipathic substance) by routine experimentation.  See MPEP 2144.05 IIA. 
Regarding claim 5, Diaz-Mitoma teaches the transport enhancer present within the bilosome will general be present in amount of between 40 and 400 percent by weight of the non-ionic surfactant (e.g., paragraph [0125]).  This amount overlaps that of the claimed invention; it would be within the purview of the skilled artisan to manipulate the amount of transport enhancer from within said ranges by routine experimentation, in order to optimize the transport enhancer effect of the resultant composition.
Regarding the amount of antigen (claim 6), Diaz-Mitoma teaches the dose of peptide in the immunogenic composition may range from about 0.01 to 50 mg (e.g., paragraph [0132]).  Note that, while Diaz-Mitoma does not explicitly state the amount relative to the amount of surfactant (i.e., amphipathic substance), Diaz-Mitoma generally teaches relative amounts of surfactant in the dose (e.g., paragraph [0125]), and that compositions are administered in such amounts and for such a time as is necessary or sufficient to induce an immune response (e.g., paragraph [0132]).  Therefore, since Diaz-Mitoma teaches the general conditions of amounts of surfactant (i.e., amphipathic substance) within the dose, as well as specific amounts of peptide (i.e., antigen which may also be protein; see e.g. paragraph [0065]), it is not inventive to determine working or optimum amounts (expressed as amounts of antigen relative to amphipathic substance) by routine experimentation.  See MPEP 2144.05 IIA. 
Regarding claim 10, Diaz-Mitoma teaches its compositions may be administered subcutaneously (e.g., paragraphs [0136], [0170]).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (“Anderson”, US 2012/0156240) in view of Kirkby et al. (“Kirkby”, US 2004/0185057).  Both references are cited by Applicant in the IDS filed 08 October 2020.
Regarding claims 1-3 and 7, and Applicant’s elected species of deoxycholic acid, phosphatidylcholine having only an acyl group having 10 to 12 carbon atoms, and aluminum hydroxide (claim 8), Anderson teaches antigen-containing vesicle formulations comprising a vesicle-forming lipid (e.g., paragraph [0032]) and a transport enhancer (e.g., paragraphs [0031], [0035]).  The compositions are immunogenic, capable of producing an immune response in a host animal against a non-host entity; such immune response may refer to cellular immunity (e.g., paragraphs [0017], [0018]).   An adjuvant may be added to the vesicle formulation such as aluminum hydroxide, which has been used in many existing vaccines (e.g., paragraphs [0107], [0109]).  The vesicle-forming lipid is a phospholipid such as dilauroyl-phosphatidic acid (i.e., having an acyl group of 10 to 12 carbon atoms) and various types of phosphatidylcholines (e.g., paragraph [0031]) or a non-ionic surfactant such as a glycerol ester (e.g., paragraph [0032]).  Suitable transport enhancers include bile acids such as cholic acid chenodeoxycholic acid, as well as derivatives including deoxycholic and ursodeoxycholic acid, and salts of each of these acids (e.g., paragraph [0035]).  The antigen may be peptide or protein (e.g., paragraphs [0015], [0020]).
While Anderson teaches phosphatidic acids having an acyl group of 10 to 12 carbon atoms, as well as various phosphatidylcholines, Anderson does not specifically teach a phosphatidylcholine having an acyl group of 10 to 12 carbon atoms. 
However, Kirkby is in the field of therapeutical vaccination compositions (e.g., abstract) and generally teaches that suitable lipids in said compositions include phosphatidylcholines including dilauroylphosphatidylcholine (i.e., 1,2-dilauroyl-1-sn-glycero-3-phosphatidylcholine; e.g., see paragraph [0265]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a phosphatidylcholine having an acyl group having 10 to 12 carbon atoms as the phospholipid material in the composition of Anderson; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said phosphatidylcholines are known to be suitable phospholipid materials in vaccination compositions as taught by Kirkby, and Anderson already teaches phosphatidylcholines may be present as the phospholipid material in its compositions.
Regarding the language “cell-mediated immunity through cross-presentation” (claim 1), Anderson does not specifically teach immunity occurs through cross-presentation; however, since Anderson teaches administering the same components for the same purpose (i.e., as a vaccine composition), the same result of inducing cell-mediated immunity through cross-presentation would be expected to result, absent evidence to the contrary.
Regarding the amount of aluminum-containing substance (claims 4 and 9), Anderson teaches a typical amount of about 40 to about 700 µg of aluminum can be included per dose (e.g., paragraph [0109]).  This amount is within or overlaps Applicant’s claimed range; it would be within the purview of the skilled artisan to manipulate the amount of aluminum from within said ranges by routine experimentation, in order to optimize the adjuvant effect of the resultant composition.  Note that, while Anderson does not explicitly state the amount relative to the amount of vesicle-forming lipid (i.e., amphipathic substance), Anderson generally teaches relative amounts of vesicle-forming lipid in the dose (e.g., paragraph [0035]), and that compositions are administered in such amounts and for such a time as is necessary or sufficient to induce an immune response (e.g., paragraph [0118]).  Therefore, since Anderson teaches the general conditions of amounts of vesicle-forming lipid (i.e., amphipathic substance) within the dose, as well as specific amounts of aluminum-containing substance in the dose, it is not inventive to determine working or optimum amounts (expressed as amounts of aluminum-containing substance relative to amphipathic substance) by routine experimentation.  See MPEP 2144.05 IIA. 
Regarding claim 5, Anderson teaches the transport enhancer present within the bilosome will general be present in amount of between 40 and 400 percent by weight of the non-ionic surfactant (e.g., paragraph [0035]).  This amount overlaps that of the claimed invention; it would be within the purview of the skilled artisan to manipulate the amount of transport enhancer from within said ranges by routine experimentation, in order to optimize the transport enhancer effect of the resultant composition.
Regarding the amount of antigen (claim 6), Anderson teaches the dose of antigen in the immunogenic composition may range from about 5 µg to about 5 mg (e.g., paragraph [0118]).  Note that, while Anderson does not explicitly state the amount relative to the amount of vesicle-forming lipid (i.e., amphipathic substance), Anderson generally teaches relative amounts of vesicle-forming lipid in the dose (e.g., paragraph [0035]), and that compositions are administered in such amounts and for such a time as is necessary or sufficient to induce an immune response (e.g., paragraph [0118]).  Therefore, since Anderson teaches the general conditions of amounts of vesicle-forming lipid (i.e., amphipathic substance) within the dose, as well as specific amounts of aluminum-containing substance in the dose, it is not inventive to determine working or optimum amounts (expressed as amounts of aluminum-containing substance relative to amphipathic substance) by routine experimentation.  See MPEP 2144.05 IIA. 
Regarding claim 10, Anderson teaches its compositions may be administered subcutaneously (e.g., paragraph [0121]).



Conclusion
No claims are allowed at this time.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611